Holcomb, J.
Appellant’s objections to confirmation are altogether without merit and can hardly be regarded otherwise than as frivolous. It is objected that no return of the sheriff to the order of sale was fthed within sixty days from the date thereof, nor at all. It is not required that the return should be made within sixty days, and the record contradicts the other statement in the motion, the return having been fthed before confirmation was asked and before objections were interposed.
It is also objected that no certificates of liens were fthed before the day of sale, nor at all. This is also contradicted *577by the record, which shows the appraisal of the real estate on April 17 for the purpose of sale, and a filing of a copy thereof, together with the certificates of incumbrances, in the office of the clerk of the court on the day following.
The order of confirmation appealed from is
Affirmed.